To compel amendment of officer’s return to a writ of replevin.
Order to show cause denied April 5, 1892.
The return showed personal service by delivery of a certified copy of the writ to defendant, together with a copy of the inventory and appraisement.
Defendant filed an affidavit admitting the service upon him of papers, having this indorsement: "Of inventory and writ of attachment, a true copy, to which-1 do hereby certify. Wm. H. Smith, under-sheriff.”
Delator contended that the paper served was not a certified copy within the statute; that the character of the paper should appear in the certificate; that the certificate should set forth the comparison, and that the certificate should be that of the clerk of the court out of which the writ issued.